Citation Nr: 1724359	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 1, 2008, for the purpose of special monthly compensation pursuant to 38 U.S.C.A. § 1114 (s).

2.  Entitlement to a TDIU from June 1, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge concerning a claim for an increased rating for right knee disability.  A transcript of the hearing is associated with the claims file.

In April 2013, the Board recognized that the issue of entitlement to a TDIU was raised in connection with the claim for an increased rating for right knee disability, included the issue on appeal and remanded it for additional development.  The issue has been returned to the Board for review.  In addition, the Board notes that a September 2014 Board decision denied the issues of entitlement to a rating in excess of 30 percent prior to June 13, 2012, for tricompartmental osteoarthritis, status post total right knee arthroplasty and denied entitlement to a rating in excess of 60 percent on and after June 13, 2012, for tricompartmental osteoarthritis, status post total right knee arthroplasty.  As such, those issues are no longer before the Board.

In May 2017, the Veteran's attorney submitted additional evidence with a waiver of consideration by the Agency of Original Jurisdiction (AOJ). 

The issue of entitlement to a TDIU prior to June 1, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The probative evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities prevented her from securing and following a substantially gainful occupation from June 1, 2008.


CONCLUSION OF LAW

From June 1, 2008, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

The Veteran contends that she is unable to work due to her service-connected bilateral knee disabilities.  A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2016). 

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  38 C.F.R. § 4.16(a).  From June 1, 2008, the Veteran's service-connected total left knee replacement was rated as 30 percent disabling through June 12, 2012, and 60 percent disabling from June 13, 2012.  The Veteran's service-connected tricompartmental osteoarthritis, right knee, status post, total knee replacement was rated as 30 percent disabling through June 12, 2012 and 60 percent from June 13, 2012.  Utilizing the bilateral factor for the service-connected right and left knee disabilities, the schedular criteria have been met.  38 C.F.R. § 4.16(a).  

Next, the question becomes whether the Veteran's service-connected bilateral knee disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2016); see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

VA medical treatment records document the Veteran's complaints of pain and functional limitations.  

A June 2008 VA examination report shows that the Veteran had an antalgic gait, had functional limitations on standing and walking, needed a cane to ambulate, and had trouble sleeping due to pain.  An August 2012 VA examination report indicated that the Veteran reported that both knees were in constant pain.  Concerning functional impact on work, the examiner noted that the Veteran's pain increased upon bending, climbing, prolonged sitting, standing, and walking for short periods.

A July 2014 Vocational Assessment, completed by a private vocational consultant, considered the Veteran's service-connected bilateral knee disabilities.  The vocational consultant, E. J. C., noted that the Veteran's claims file was reviewed and that the Veteran had not worked in any capacity since May 2004.  The Veteran worked for Best Western Hotel as a maid from February 1988 to June 1993, as a sewing seamstress from June 1993 to May 1997, a day care attendant from June 1997 to January 1998, as a factory worker from 1998 to 2002, companion to an elderly person from 2002 to 2003, and most recently as a sales clerk from November 2002 to May 2004.  E. J. C. stated that the Veteran was currently unemployed as her knee pain prohibited her from standing or doing anything other than very light tasks and for brief durations after which she must rest.  J. C. A. cited to medical evidence of record, including VA examination reports and an interview with the Veteran.  E. J. C. opined that it was at least as likely as not that the Veteran's bilateral knee condition resulted in her inability to secure and follow a substantially gainful occupation since at least May 2004 and likely for the year prior due to her excessive absenteeism due to the knee pain which resulted in her no longer being able to work even fifteen hours a week. 

A VA medical opinion was obtained in January 2016.  The VA examiner opined that the Veteran's service-connected tricompartmental osteoarthritis, right knee, status post total knee replacement and total left knee replacement condition made it difficult for the Veteran to perform repetitive squatting movements, prolonged walking beyond a few blocks, and to run and stand for long periods.  The examiner stated that these limitations impacted the Veteran's ability to secure and maintain gainful employment in a physically strenuous work environment, yet still opined that the Veteran could secure and maintain gainful employment in a sedentary setting with appropriate work accommodations /restrictions.  The rationale for the opinion was history, physical exam and careful review of the Veteran's service records and medical treatment records.  However, as the Veteran's attorney argued, the VA examiner did not address the Veteran's educational and occupational history, consisting of a high school education and work as a sales clerk and an assembly line worker.  As such, the VA examiner's opinion is entitled to little probative value.

Given the evidence of record, including the probative and positive opinion of the private vocational consultant, the Board finds that the evidence is in relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities from June 1, 2008.  Resolving reasonable doubt in favor of the Veteran, the Board grants entitlement to a TDIU from June 1, 2008, the date that the Veteran first met the percentage requirements for entitlement to a TDIU.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Entitlement to a TDIU is granted effective June 1, 2008.  


REMAND

In this case, the Veteran submitted a claim for increased ratings in February 2008.  The claim of entitlement to a TDIU was raised pursuant to Rice, supra, in conjunction with the February 2008 claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

The Board reviewed the procedural history prior to the February 25, 2008 claim.  In pertinent part, a June 2003 rating decision continued the initial ratings of 10 percent for each knee.  Relevant evidence was received within one year of the June 2003 rating decision, including the Veteran's statement that she was unable to work and a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was received by VA in May 2004.  A March 2006 rating decision denied the Veteran's claims for increased ratings and denied entitlement to a TDIU.  

In June 2006, the Veteran requested reconsideration of the March 2006 rating decision concerning the denial of the claims for increased ratings, and not the denial of a TDIU.  The evidence during the one year period after notification of the March 2006 rating decision does not contain a notice of disagreement concerning the March 2006 denial of TDIU and does not otherwise reflect new and material evidence requiring readjudication of that issue.  The March 2006 rating decision is final concerning the denial of entitlement to a TDIU.  38 C.F.R. § 20.1103.  

However, the Board finds that the issue of entitlement to a TDIU prior to June 1, 2008, for the purpose of entitlement to SMC under 38 U.S.C.A. § 1114 (s) must be remanded.  Again, the Veteran filed a claim for increased ratings on February 25, 2008.  During the one year period prior to the February 25, 2008 claim, the Veteran was assigned a 100 percent rating for her total left knee replacement effective June 1, 2007 through May 31, 2008, and a 100 percent rating was assigned for tricompartmental osteoarthritis, right knee, status post total knee replacement from June 1, 2006 through May 31, 2007.

Assignment of a 100 percent schedular rating does not always render the issue of entitlement to a TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to SMC under 38 U.S.C.A. § 1114 (s).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, in Bradley, id, the Court held that SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, (to include a TDIU based on a single disability), and there is additional service-connected disability or disabilities independently ratable at 60 percent or more.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Thus, consideration of entitlement to a TDIU prior to June 1, 2008 is required in this case only for the purpose of entitlement to SMC.  In this case, the Veteran is service-connected for his right knee and left knee.  Only if the Veteran is deemed entitled to a TDIU due solely to a single disability would such meet the requirements of 38 U.S.C.A. § 1114 (s).  As noted above, prior to June 1, 2008, there was a period in which the Veteran's left knee was rated as 100 percent disabling, while the right knee was rated as 30 percent disabling and a period during which the Veteran's right knee was rated as 100 percent disabling and the left knee was rated as 30 percent disabling.  If a TDIU was warranted on an extra-schedular basis for either the right or left knee (when rated as 30 percent), SMC may be warranted.  The Board finds that the evidence indicates unemployability due to the service-connected disabilities and the case must be submitted to the Director of Compensation Service for extra-schedular consideration of a TDIU (for the purpose of entitlement to SMC), considering the right knee alone and the left knee alone prior to June 1, 2008, to include the one year period prior to the February 25, 2008 claim.  38 C.F.R. § 4.16 (b).

Accordingly, the issue is REMANDED for the following action:

1.  Refer the matter of entitlement to a TDIU on an extra-schedular basis prior to June 1, 2008, (including the one-year period prior to the February 25, 2008 claim) to the Director of the Compensation Service, specifically to consider solely the right knee disability, and then consider solely the left knee disability, for the purpose of special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).

2.  Following completion of the above, adjudicate the issue of entitlement to a TDIU on an extra-schedular basis, prior to June 1, 2008, for the purpose of entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114 (s).  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and her attorney.  After they have had an opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


